Citation Nr: 0737065	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-34 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1952 to February 1958 and from March 1958 to March 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In May 2007, in writing, the veteran withdrew from the appeal 
the claim for an earlier effective date for service 
connection for diabetes mellitus. 

In October 2007, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 


FINDING OF FACT

The veteran did not serve in combat and there is no current 
diagnosis of PTSD.  

CONCLUSION OF LAW

Post-traumatic stress disorder is not due to an injury or a 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002 and in June 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also notified 
to identify the in-service trauma.  The veteran was notified 
too that VA would obtain service records, VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorizes VA to obtain private 
medical records on his behalf.  He was asked to submit any 
evidence that would include that in his possession.  The 
notice included the degree of disability assignable and the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim. 




As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim). 

To the extent that the RO provided VCAA notice on the degree 
of disability assignable after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as the RO provided 
content-complying VCAA notice and the claims were 
subsequently readjudicated as evidenced by the supplemental 
statement of the case, dated in April 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and in February 2003 afforded the veteran a VA 
examination.  In November 2002, the veteran indicated that he 
has never been treated for PTSD.  As the veteran has not 
identified any additional evidence pertinent to the claim and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Factual Background

The veteran's service medical records are negative for 
treatment of any mental disorder.  On retirement examination 
in February 1974, the psychiatric evaluation was normal.  
Service personnel records show that the veteran he served in 
Vietnam and his specialty was calibration technician.  The 
veteran's awards included The Army Commendation Medal for 
Meritorious Service and the Bronze Star Medal for Meritorious 
Achievement.  

In November 2002, the veteran submitted a statement 
describing in-service stressors, which included exposure to 
mortar, artillery, and rocket attacks. 

On VA examination in February 2003, the veteran stated he 
calibrated electronic instruments for the Army in Vietnam and 
Thailand in parts of 1968 and 1969 and for the year of 1971.  
He denied any history of mental health treatment.  The 
veteran described exposed to mortar and artillery fire. The 
veteran denied nightmares, intrusive thoughts, memories, or 
images of stressful military experiences.  On mental status 
evaluation, the veteran's mood was mildly depressed.  The 
diagnoses were depressive disorder and anxiety disorder.  The 
examiner expressed the opinion that the veteran did not meet 
the full criteria for a diagnosis of PTSD. 

Analysis


According to the veteran he was exposed to mortar and 
artillery attacks in Vietnam, but he did not engage in combat 
and the service personnel records do not show that he served 
in combat. 

The service medical records do not show any complaint, 
clinical finding, or diagnosis of PTSD.  

The central question in this case is whether the veteran has 
a current diagnosis of PTSD.

The medical evidence consists of the report of VA examination 
in February 2003 wherein the VA examiner expressed the 
opinion that the veteran did not meet the criteria for PTSD.  

There is no competent evidence in favor of the claim. 

In the absence of competent medical evidence of a current 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).



To the extent that the veteran asserts that he has PTSD 
related to service, where as here, the determinative issue 
involves a question of a medical diagnosis, competent medical 
evidence is required to substantiate the claim because a 
layperson is not competent to diagnose PTSD, as by regulation 
the diagnosis of PTSD requires medical evidence diagnosing 
the condition in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  
For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence that the veteran does not meet the diagnosis of PTSD 
is uncontroverted, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


